Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the phrase “non-energizing gap” found in claim 17 is disclosed in the published application as “having a length so that the non-energizing gap is not noticed by a human observer” ([0004]), particularly “a length such that a human observer does not note the interruption of the light emission” ([0005]) but the non-energizing gap being “where no light is emitted” from the device ([0011]).  This phrase in combination with the method of providing the sequential operation of the sub-group of light emission elements recited in claim 17 is allowable over the prior art.  Further claims 18-19 recite the phrase “essentially gap-free illumination on the skin” which has been defined in the published application as “the energizing sequence has a timing that is coordinated with the speed of the device so that the illumination of the next skin area by a given sub-group of light emission elements occurs when the light output window was completely moved over the previously illuminated skin area and the illumination starts (or slightly overlaps) with the edge of the previous illumination area” ([0026]).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792